Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “obtain a second frame having a second view, wherein the first frame has a first resolution that is lower than a second resolution of the second frame” ([0087] and fig 5) with all other limitation cited in claims 1 and 10.

U 20180047332 Kuwahara et al. discloses an HMD image display rendering system in which error correction is performed on a rendered frame to correct for change in the user’s pose ([0058]) but does not disclose “obtain a second frame having a second view, wherein the first frame has a first resolution that is lower than a second resolution of the second frame”.

US 20160364904 Parker et al. discloses HMD display stabilization in which display frames are corrected for errors but does not disclose “obtain a second frame having a second view, wherein the first frame has a first resolution that is lower than a second resolution of the second frame”.

For at least these reasons the cited references do not read on the claimed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 11/30/2021Primary Examiner, Art Unit 2692